


Exhibit 10.1
BlueLinx Holdings Inc. Executive Severance Plan


Effective May 21, 2015




Article I.
ESTABLISHMENT AND PURPOSE


BlueLinx Holdings Inc. has established the BlueLinx Holdings Inc. Executive
Severance Plan (the “Plan”) effective as of May 21, 2015 (the “Effective Date”).
The purpose of the Plan is to provide severance payments and benefits to certain
eligible employees of BlueLinx Holdings Inc. (the “Company”) and its
subsidiaries whose employment with the Company is terminated in a Qualifying
Termination.


The Plan will be administered for the exclusive purpose of providing eligible
employees with severance payments and benefits in accordance with the provisions
of the Plan. The Plan is intended to be an unfunded “employee welfare benefit
plan” within the scope of Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and constitute a severance pay plan
within the scope of Department of Labor (“DOL”) Regulation Section 2510.3-2(b).
The Plan is not intended to be a pension plan under Section 3(2) (A) of ERISA.


In the event of any unintended inconsistency between the Plan document and any
oral or written communication relating to the Plan, the Plan document shall
control. Capitalized terms shall have the meanings provided in Article VII.




Article II.
ELIGIBILITY AND PARTICIPATION
Section 2.1    Eligibility for Separation Benefits Generally. Each Covered
Employee may be eligible for Separation Benefits if he or she has a Qualifying
Termination and otherwise satisfies all of the conditions described in this
Plan, including executing and delivering a nonrevocable Release.
Section 2.2    Release Required. The Company shall have no obligation to provide
any Separation Benefits or Severance Pay if a Covered Employee does not deliver
an executed Release to the Company within the time set forth in the Release or
if the Covered Employee revokes the Release within the time period permitted by
applicable law. Notwithstanding any other provision of the Plan, any Severance
Pay, or Separation Benefits to be provided under the Plan (other than the
Accrued Benefits) prior

1



--------------------------------------------------------------------------------




to the Covered Employee’s execution of the Release and the expiration of the
applicable revocation period, without the Covered Employee revoking same, within
the sixty- (60) day period after the Covered Employee’s Termination Date, shall
be accumulated and paid in a lump sum or delivered after the Covered Employee’s
execution of the Release and the expiration of the applicable revocation period,
without the Release being revoked,
Section 2.3    Disqualifying Termination; Termination for Cause; Resignation for
Other Than Good Reason. Except as otherwise provided in a Release, if a Covered
Employee’s employment terminates on account of a Disqualifying Termination, the
Covered Employee shall not be eligible to receive Separation Benefits under the
Plan and shall be entitled only to receive his or her Accrued Benefits. The
Accrued Benefits shall be payable to the Covered Employee within sixty (60) days
following the Covered Employee’s Termination Date.
Section 2.4    Transition Assistance. A Covered Employee will not be entitled to
Separation Benefits under this Plan unless the Covered Employee satisfies all
reasonable transition assistance requests of the Company to the Company’s
reasonable satisfaction, including, without limitation, aiding in the location
of files, preparing accounting records, returning all Company property in the
Covered Employee’s possession, or repaying any amounts the Covered Employee owes
the Company.
Section 2.5    Restrictive Covenants. A Covered Employee will not be entitled to
Separation Benefits under this Plan if the Covered Employee (i) breaches any
non-competition, non-solicitation, intellectual property or confidential
information obligation contained in, or (ii) fails to comply in any material
respect with the remaining provisions of any restrictive covenant agreement to
which the Covered Employee and the Company are parties or any other agreement
with the Company or Company policy relating to non-competition; non-solicitation
of customers, vendors, or employees; nondisclosure of confidential information;
or ownership of intellectual property (such non-competition, non-solicitation,
nondisclosure and ownership covenants collectively referred to as the
“Restrictive Covenants”).  In addition, receipt of Separation Benefits is
expressly conditioned upon such Covered Employee’s continued compliance with the
Restrictive Covenants. Notwithstanding the foregoing, a Covered Employee shall
have fifteen (15) calendar days following receipt of written notice from the
Company to cure any failure to comply under (ii) above, provided such failure is
capable of being cured. The written notice shall state, in reasonable
specificity, the manner in which the Company alleges the Covered Employee has
failed to comply in one or more material respects with a provision subject to
(ii) above.
ARTICLE III.    
SEPARATION BENEFITS
Section 3.1    (a)    Separation Benefits. Subject to a Covered Employee’s
execution and delivery of a Release (and nonrevocation of the Release) and
compliance

2



--------------------------------------------------------------------------------




with the terms and conditions of the Plan and the Release, the Covered Employee
will be entitled to receive the following Separation Benefits upon a Qualifying
Termination:
(i)    Severance Pay. A severance payment equal to twelve (12) months’ of the
Covered Employee’s Salary payable as salary continuation in accordance with the
Company’s normal payroll procedures commencing on the first regularly scheduled
payday following the effective date of the Covered Employee’s Release.
(ii)    Bonus. A pro-rata portion of the Covered Employee’s annual bonus for the
performance year in which the Covered Employee’s Termination Date occurs based
on the actual performance attained, which pro-rata bonus shall be payable at the
time that annual bonuses are paid to other senior executives generally. The
pro-rata bonus shall be determined by multiplying the bonus amount that the
Covered Employee would have received based upon actual performance attained had
employment continued through the end of the performance year by a fraction, the
numerator of which is the number of days the Covered Employee was employed by
the Company during the performance year and the denominator of which is the
total number of days in the performance year.
(iii)    Unvested Equity Awards. Unvested equity awards shall vest or be
forfeited as set forth in the applicable award agreement or pursuant to action
by the Compensation Committee of the Board.


(iv)    Career Transition Assistance. Career transition services valued at up to
$10,000 from a career transition services firm selected by the Company.
Eligibility to receive these services will expire upon the first to occur of
(a) the Covered Employee becoming employed; or (b) the first anniversary of the
Covered Employee’s Termination Date.
(b)    Accrued Benefits. A Covered Employee shall be entitled to receive his or
her Accrued Benefits. The Accrued Benefits shall be payable in the same manner
and time as if the Covered Employee had remained employed with the Company, and,
in any event, no later than sixty (60) days following the Covered Employee’s
Termination Date.
Section 3.2    Cessation of Separation Benefits upon Reemployment. If a Covered
Employee accepts re-employment with the Company or any Affiliate before
receiving his or her full Separation Benefit under the Plan, all Separation
Benefits that are unpaid or that have not yet been received as of the Covered
Employee’s re-employment date shall be forfeited effective as of the same date.
If a Covered Employee accepts re-employment with the Company or any Affiliate
after the Covered Employee’s Separation Benefit has been paid or received in
full, repayment shall not be required. In the event a Covered Employee’s
employment is terminated due to a Qualifying

3



--------------------------------------------------------------------------------




Termination, all prior severance payments or separation benefits (whether under
this Plan or another plan, agreement, or program maintained by the Company)
received by such Covered Employee from the Company within the five (5) year
period prior to the Covered Employee’s Termination Date shall be deducted from
the Separation Benefits that the Covered Employee is eligible to receive
pursuant to this Article III. Notwithstanding the foregoing, the Company, at its
sole discretion, shall have the right to elect to deduct less than the full
amount of the prior severance payments or separation benefits received by such
Covered Employee within the five (5) year period prior to his or her Termination
Date.
Section 3.3    Disgorgement of Compensation. If the Company is required to
prepare an accounting restatement due to material noncompliance by the Company,
as a result of misconduct, with any financial reporting requirement under the
federal securities laws, to the extent required by law a Covered Employee will
reimburse the Company for (i) any bonus or other incentive-based or equity-based
compensation received by the Covered Employee from the Company (including such
compensation payable in accordance with this Article III) during the 12-month
period following the first public issuance or filing with the Securities and
Exchange Commission (whichever first occurs) of the financial document embodying
that financial reporting requirement; and (ii) any profits realized by the
Covered Employee from the improper or unlawful sale of the Company’s securities
during that 12-month period.
Section 3.4     Withholding. Payments of Separation Benefits or Accrued Benefits
to a Covered Employee are subject to such withholding and to such other
deductions as may be required under any income tax or other law, whether of the
United States or any other country, and whether federal, state or local. The
Company shall have the authority to withhold or cause to have withheld
applicable taxes with respect to benefits provided under the Plan to the extent
required by law.
Section 3.5     Benefit Plans. Except as otherwise provided in the Plan, as of a
Covered Employee’s Termination Date the Covered Employee shall cease active
participation in and eligibility for any employee benefit plan, program or
policy sponsored or subsidized by the Company, unless otherwise specifically
required to be continued pursuant to applicable law or the terms of such plan,
program, or policy.


ARTICLE IV.    
PLAN ADMINISTRATION
Section 4.1    Administration. The Company’s Chief Executive Officer, or such
other officer or committee appointed by the Compensation Committee of the Board,
shall be the Plan Administrator, and will be the named fiduciary of this Plan
for purposes of ERISA. In the absence of any such designation, the Chief
Executive Officer of the Company shall act as the Plan Administrator. The Plan
Administrator shall have the sole

4



--------------------------------------------------------------------------------




and final discretionary authority and responsibility for all matters in
connection with the operation and administration of the Plan, including, but not
limited to:
(a)    the authority to construe and interpret the terms of the Plan and all
facts surrounding claims for Separation Benefits under the Plan;
(b)    to determine claims for violation of applicable employment laws, whether
of the United States or any other jurisdiction, including federal, state or
local laws addressing the payment of Separation Benefits;
(c)    to adopt, prescribe, amend and rescind rules and practices concerning
Plan administration;
(d)    to delegate any or all of its authority to an individual, entity or
committee as it deems appropriate and to rescind any such delegation in whole or
in part;
(e)    interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument, or agreement
relating to the Plan; and
(f)    to make all other determinations (including, without limitation legal
determinations) necessary or advisable in its discretion for the administration
of the Plan, including, but not limited to, those concerning eligibility for
Separation Benefits and resolving disputed issues of fact.
Section 4.2    Non-Uniform Treatment. The Plan Administrator’s determinations
under the Plan need not be uniform and any such determinations may be made
selectively among Covered Employees. Without limiting the generality of the
foregoing, except to the extent prohibited by applicable law, the Plan
Administrator shall be entitled, among other things, to make non-uniform and
selective determinations with regard to the amount, terms or conditions of any
Separation Benefits.
Section 4.3    Plan Administrator Decisions Final. All determinations of the
Plan Administrator (or its designee) with respect to the Plan will be conclusive
and binding on all parties, unless such decisions are determined by a court
having jurisdiction to be arbitrary and capricious.
Section 4.4    Indemnification. The Company shall indemnify and hold harmless
the Plan Administrator against any claim, cost, expense (including reasonable
attorneys’ fees), judgment or liability (including any sum paid in settlement of
a claim with the approval of the Company) arising out of any act or omission to
act of the Plan Administrator or a member thereof under the Plan, except in the
case of willful misconduct.

5



--------------------------------------------------------------------------------




ARTICLE V.    
CLAIMS PROCEDURES
Section 5.1    Procedure for Granting or Denying Claims. Any claim for
Separation Benefits shall be made in writing to the Plan Administrator, in
person or by mail, postage paid. All such claims must be filed no later than one
year following a Covered Employee’s Termination Date. A former employee’s rights
with respect to any claim that is not submitted within the applicable time limit
shall be waived. Within ninety (90) days after receipt of any claim, the Plan
Administrator will notify the claimant of the granting or denying, in whole or
in part, of such claim, unless special circumstances require an extension of
time for processing the claim. If such extension is necessary, the Plan
Administrator will notify the claimant within the initial ninety (90) day period
that the Plan Administrator needs up to an additional ninety (90) days to review
the claim. The Plan Administrator will have full discretion to deny or grant a
claim in whole or in part.
Section 5.2    Notice of Denial. The Plan Administrator will provide to every
claimant who is denied a claim for Separation Benefits a written notice setting
forth in a manner calculated to be understood by the claimant:
(a)    The specific reason or reasons for the denial;
(b)    Specific reference to pertinent Plan provisions on which the denial is
based;
(c)    A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(d)    An explanation of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse
determination on review.
The decision or action of the Plan Administrator shall be final, conclusive and
binding on all persons having any interest in the Plan, unless a written appeal
is filed as provided in Section 5.3 hereof.
Section 5.3    Review of Claim Denial. Within sixty (60) days after the receipt
by the claimant of notice of denial of a claim, the claimant may (a) file a
request with the Plan Administrator that it conduct a full and fair review of
the denial of the claim, (b) receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim, and (c) submit questions and comments to the
Plan Administrator in writing.

6



--------------------------------------------------------------------------------




Section 5.4    Decision After Review. Within sixty (60) days after the receipt
of a request for review under Section 5.3, the Plan Administrator shall deliver
to the claimant a written decision with respect to the claim, except that if
there are special circumstances which require more time for processing, the
sixty (60) day period shall be extended to one hundred twenty (120) days upon
notice to that effect to the claimant. The decision shall be written in a manner
calculated to be understood by the claimant and shall (a) include the specific
reason or reasons for the decision, (b) contain a specific reference to the
pertinent Plan provisions upon which the decision is based, (c) a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim, and (d) a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA. All interpretations, determinations and
decisions of the Plan Administrator with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.
Section 5.5    Bar to Legal Action. No legal action may be commenced or
maintained for Separation Benefits under the Plan prior to the claimant’s
exhaustion of the claims procedures set forth in this Article.
Section 5.6    Limitation on Forum and Time Limitation on Actions. If, after
exhausting the claims procedures set forth in this Article, a claimant wishes to
pursue legal action, any action by the claimant to (a) recover Separation
Benefits under the Plan, (b) enforce the claimant’s rights under the terms of
the Plan, or (c) clarify the claimant’s right to future Separation Benefits
under the terms of the Plan, or any combination of the foregoing must be brought
in the United States District Court for the Northern District of Georgia. Any
such action must be filed within one year of receipt of the final decision
rendered by the Plan Administrator which is being challenged. A claimant will
waive any claims not brought within two years following the Plan Administrator’s
final decision.


ARTICLE VI.    
MISCELLANEOUS
Section 6.1    Amendment or Termination. The Company hereby reserves the right
to amend or terminate the Plan or any Separation Benefits, in whole or in part,
at any time without the consent of, or the prior notification to any Covered
Employees; provided, however, that any such amendment or termination shall not
decrease the benefits available under this Plan to a Covered Employee on the
date immediately before the date the Plan is amended or terminated without the
written consent of the Covered Employee. Without the written consent of the
Covered Employee, no such amendment or termination shall reduce the Separation
Benefits payable pursuant to a Release that is in effect at the time the Plan is
amended or terminated.
Section 6.2    No Right to Continued Employment. Nothing contained in this Plan,
any Release or any documents relating to this Plan shall (a) affect any Covered

7



--------------------------------------------------------------------------------




Employee’s status as an “at-will” employee of the Company; (b) confer on a
Covered Employee any right to continue in the employ of the Company; or (c)
interfere in any way with the Company’s right to terminate Covered Employee’s
employment at any time, with or without cause.
Section 6.3    Unfunded Plan; Unsecured General Creditor. The Plan shall be
unfunded. Benefits provided by the Company under the Plan shall be funded solely
out of the Company’s general assets. No Covered Employee or any other party
claiming an interest in benefits under the Plan shall have any interest
whatsoever in any specific asset of the Company or any of its Affiliates. To the
extent that any party acquires a right to receive payments under the Plan, such
right shall be equivalent to that of an unsecured general creditor of the
Company.
Section 6.4    Company Liability. The liability of the Company for Separation
Benefits is defined only by the Plan. The Company has no obligation to Covered
Employees except as expressly provided in the Plan. Nothing in this document
should be construed to mean that the Separation Benefits are guaranteed.
Section 6.5    Plan Exclusive Source of Rights. This Plan and the Releases
contain all of the terms and conditions with respect to Separation Benefits, and
no Covered Employee or former Covered Employee may rely on any other
communication or representation, whether oral or written, of the Company or any
of its Affiliates, or any officer or employee of the Company or any of its
Affiliates, as creating any right or obligation not expressly provided by this
Plan.
Section 6.6    Effect on Other Benefits. The Company does not intend for the
Separation Benefits provided under this Plan to be counted as “salary” or
“compensation” for purposes of determining benefits under any other benefit
plan, pension plan, or similar arrangement. Severance Pay will not result in any
401(k) contributions by the Covered Employee or any matching contributions by
the Company.
Section 6.7    Benefits Not Vested. No one under any circumstance is
automatically entitled to Plan benefits. The Plan Administrator in its sole
discretion reserves the right to determine whether the requirements for
eligibility and participation contained in Article II have been satisfied and
whether any Covered Employee is entitled to benefits from the Plan.
Section 6.8    Integration With Other Payments. Separation Benefits are not
intended to duplicate such benefits as workers’ compensation wage replacement
benefits, disability benefits, pay-in-lieu-of-notice, severance pay, or similar
benefits under other benefit plans, severance programs, employment contracts, or
applicable laws, such as the WARN Act. Should such other benefits be payable, a
Covered Employee’s Separation Benefits will be reduced accordingly or,
alternatively, Separation Benefits previously paid under this Plan will be
treated as having been paid to satisfy such other benefit obligations. In either
case, the Plan Administrator, in its sole discretion, will determine how to
apply this provision and may override other provisions in this Plan in doing so.

8



--------------------------------------------------------------------------------




Section 6.9    Nonassignability; Offset. No benefit payable under the Plan to
any Covered Employee may be sold, transferred, assigned, alienated, pledged, or
encumbered other than to a designated beneficiary upon the Covered Employee’s
death or by will or the laws of descent or distribution. To the maximum extent
permitted by law, Separation Benefits shall not in any way be subject to claim
of creditors or liable to attachment, execution or other process of law. The
Plan Administrator retains the discretion at all times in accordance with the
laws of the United States or any other jurisdiction, and whether federal, state
or local, to reduce the amount of Separation Benefits payable under the Plan to
any Covered Employee to recover any amounts which the Covered Employee owes the
Company or any of its Affiliates.
Section 6.10    No Mitigation. A Covered Employee is not required to mitigate
the amount of any Severance Pay or Separation Benefit provided under the Plan by
seeking other employment or otherwise.
Section 6.11    Acceptance; Acknowledgement of Authority. All Separation
Benefits shall be provided conditionally upon the Covered Employee’s
acknowledgement and agreement, by returning a signed copy of the Release to the
Company within the time period required by the Company, (a) to be bound by the
terms of the Plan and the Release, (b) to sign any ancillary documents or forms
necessary to effectuate the intent of the Plan and provisions of Separation
Benefits under the Plan, as determined by the Plan Administrator, (c) to be
bound by the determinations and decisions of the Plan Administrator with respect
to the Release, the Plan and the Covered Employee’s rights to Separation
Benefits under the Release and the Plan, and (d) that all such determinations
and decisions of the Plan Administrator shall be binding on the Covered
Employee, his or her beneficiaries and any other person having or claiming an
interest in such Release and the Plan on behalf of the Covered Employee.
Section 6.12    Notices. Any and all notices provided for in the Plan or Release
shall be given in writing and shall be deemed given to a party at the earlier of
(i) when actually delivered to such party, or (ii) when mailed to such party by
registered or certified mail (return receipt requested) or sent to such party by
courier, confirmed by receipt, and addressed to such party at: (a) if to a
Covered Employee, at his or her residence address last filed with the Company;
and (b) if to the Company, to the following:
Attn: Chief Executive Officer
BlueLinx Holdings Inc.
4300 Wildwood Parkway
Atlanta, Georgia 30339

Section 6.13    Governing Law. The validity, interpretation, construction and
performance of the obligations created under the Plan will be subject to ERISA,
and to the extent not preempted, the laws of the State of Georgia. Any legal
action related to the Plan and the Release shall be brought only in the United
States District Court for the

9



--------------------------------------------------------------------------------




Northern District of Georgia or a state court located in Cobb County, Georgia.
Each Covered Employee accepts the jurisdiction of these courts and consents to
service of process from said courts for legal actions related to the Plan and
the Release.
Section 6.14    Validity. If any provision of this Plan is determined to be
invalid or unenforceable, then such invalidity or unenforceability shall have no
effect on the other provisions hereof, which shall remain valid, binding and
enforceable and in full force and effect, and the Plan shall be construed as if
any such invalid or unenforceable provision were not a part hereof.
Section 6.15    Successors. This Plan shall be binding upon and inure to the
benefit of the Company and its Affiliates and successors and the Covered
Employee’s heirs, executors and legal representatives.
Section 6.16    Headings; Gender; Number. Article and section headings are for
convenience only and the language of the Plan itself will be controlling. Except
where otherwise indicated by the context, any masculine term used herein also
shall include the feminine; the plural shall include the singular and the
singular shall include the plural.
Section 6.17    Code Section 409A; Taxes.
(a)    All amounts payable under this Plan are intended to comply with the
“short term deferral” exception from Code Section 409A (“Section 409A”)
specified in Treas. Reg. § 1.409A-1(b) (4) (or any successor provision) or the
“separation pay plan” exception specified in Treas. Reg. § 1.409A-1(b) (9) (or
any successor provision) or to comply with the provisions of Section 409A to the
maximum extent possible. In no event will Severance Pay be paid from the Plan
later than the last day of the second taxable year following the year in which
the Covered Employee’s Termination Date occurs. All amounts paid or provided
under this Plan must be paid in accordance with Section 3.1, except to the
extent the Covered Employee is a “specified employee” within the meaning of
Section 409A and determined pursuant to procedures adopted by the Company, in
which case any payments or benefits provided under this Plan that are not exempt
from Section 409A will not be paid until the first day of the seventh month
after the Covered Employee’s Termination Date.
(b)     To the extent that the Plan is subject to Section 409A and fails to
comply with the requirements of Section 409A, the Company reserves the right, in
its sole discretion, (without any obligation to do so) to unilaterally amend or
terminate the Plan and/or amend, restructure, terminate or replace the Plan in
order to cause the Plan either to comply with the applicable provisions of
Section 409A or not be subject to Section 409A.
(c)    Each installment payment under the Plan shall be treated as a separate
payment of compensation for purposes of applying Section 409A. “Termination of
employment” or words of similar import, as used in this Plan shall mean, with
respect to any payments of deferred compensation subject to Section 409A, the
Covered

10



--------------------------------------------------------------------------------




Employee’s “separation from service” as defined in Section 409A. In no event may
the Covered Employee, directly or indirectly, designate the calendar year of
payment. If any payment of deferred compensation subject to Section 409A is
contingent on the Covered Employee’s delivery of a Release and the Release
becoming effective, if the period during which the Release may be delivered
begins in one calendar year and ends in another calendar year, then the payments
subject to Section 409A will occur or commence in the later year.
(d)    Nothing herein shall be construed as a guarantee of any particular tax
treatment to a Covered Employee. Each Covered Employee shall be solely
responsible for the payment of all taxes, interest and penalties that become due
as a result of a payment to the Covered Employee under this Plan, and in no
event shall the Company have any responsibility or liability if this Plan does
not meet any applicable requirements of Section 409A.
ARTICLE VII.    
DEFINITIONS
For purposes of the Plan, the following terms shall have the meaning set forth
below unless a different meaning is plainly required by the context.


“Affiliate” means any corporation, trade or business which is treated as a
single employer with the Company under Sections 414(b) or 414(c) of the Code and
any other entity designated by the Company as an “Affiliate” for purposes of the
Plan.


“Accrued Benefits” means (i) the Covered Employee’s base salary earned but not
paid through the Covered Employee’s Termination Date; (ii) any annual bonus
earned for the fiscal year prior to the year in which the Covered Employee’s
Termination Date occurs, but is unpaid; and (iii) reimbursement for reasonable
business expenses incurred in the ordinary course of the Covered Employee’s
duties prior to his or her Termination Date in accordance with the Company’s
policies but are unpaid; provided that all claims for such reimbursement are
submitted to the Company within fifteen (15) days following the Covered
Employee’s Termination Date.


“Board” means the Board of Directors of the Company.


“Cause” for purposes of this Plan shall mean only:


(i) a Material Breach of the duties and responsibilities of a Covered Employee;
 
(ii) a Covered Employee’s (x) commission of a felony or (y) commission of any
misdemeanor involving willful misconduct (other than minor violations such as

11



--------------------------------------------------------------------------------




traffic violations) if such misdemeanor causes material damage to the property,
business or reputation of the Company or any of its Affiliates;
 
(iii) acts of dishonesty by a Covered Employee resulting or intending to result
in personal gain or enrichment at the expense of the Company or any of its
Affiliates;


(iv) a Material Breach of any provision contained in a written agreement between
the Covered Employee and the Company or an Affiliate;
 
(v) conduct by a Covered Employee in connection with his or her duties and
responsibilities that is fraudulent, unlawful or willful and materially
injurious to the Company or any of its Affiliates;
 
(v) a Covered Employee’s failure to cooperate in all material respects, or
failure to direct the persons subject to the Covered Employee’s management or
direction to cooperate in all material respects with all corporate
investigations or independent investigations by the Company or the Board, all
governmental investigations of the Company or any of its Affiliates, and all
orders involving the Covered Employee or the Company (or any of its Affiliates)
entered by a court of competent jurisdiction;


(vi) a Covered Employee’s material violation of the Company’s Code of Conduct
(including as applicable to officers), or any successor codes, all as provided
in writing to the Covered Employee; or
 
(vii) a Covered Employee’s engagement in activities prohibited by the
Restrictive Covenant.
 
Notwithstanding the foregoing, no termination of a Covered Employee’s employment
shall be for Cause until (a) there shall have been delivered to the Covered
Employee a copy of a written notice setting forth the basis for such termination
in reasonable detail, and (b) the Covered Employee shall have been provided an
opportunity to be heard in person by the Board (with the assistance of the
Covered Employee’s counsel if the Covered Employee so desires). No act, or
failure to act, on the Covered Employee’s part shall be considered “willful”
unless the Covered Employee has acted or failed to act with a lack of good faith
and with a lack of reasonable belief that the Covered Employee’s action or
failure to act was in the best interests of the Company. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Covered Employee in good
faith and in the best interests of the Company. Any termination of the Covered
Employee’s employment by the Company shall be deemed to be a termination other
than for Cause unless it meets all requirements of this Section. The Covered
Employee shall have thirty (30) calendar days following receipt of notice given
to the Covered Employee to address and “cure” any act or omission which might
provide the basis for a termination

12



--------------------------------------------------------------------------------




for “Cause” if such act or omission is curable and, if cured within such 30-day
period, such acts or omissions shall not provide the basis for a termination for
“Cause”.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations thereunder.


“Covered Employee” means an officer of the Company or BlueLinx Corporation with
a title listed on Exhibit A hereto if the officer is not a party to an
employment agreement with the Company or BlueLinx Corporation that provides for
any severance payments or benefits in connection with a termination without
cause or a resignation for good reason (or similar term). In addition, the
Compensation Committee of the Board, in its sole discretion, may designate any
employee of the Company or BlueLinx Corporation as a Covered Employee.


“Disqualifying Termination” means any retirement or termination from employment
other than a Qualifying Termination, and, except as otherwise agreed upon in
writing by the Company, will include any retirement or termination from
employment that occurs after an individual has elected or been notified of a
Qualifying Termination but before the date specified for the Qualifying
Termination.


“ERISA” means Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations thereunder.


“Good Reason” for purposes of this Plan shall mean only, without the consent of
a Covered Employee: (i) the assignment to a Covered Employee of any duties
inconsistent in any material adverse respect with the Covered Employee’s
authority, duties or responsibilities (excluding a change in the Covered
Employee’s reporting responsibilities), or any other action by the Company which
results in a material diminution in the Covered Employee’s authority, duties or
responsibilities; (ii) a material reduction by the Company of the Covered
Employee’s Salary or target bonus opportunity under the Company’s annual bonus
plan, in each case, other than pursuant to a reduction generally applicable to
executives of the Company; or (iii) the Company requiring the Covered Employee
to be based at any office or location which is outside a 50 mile radius of the
Covered Employee’s principal location of employment.  Notwithstanding the
foregoing, “Good Reason” shall not be deemed to exist for purposes of (i)
through (iii) unless (a) the Covered Employee shall have first given the Company
written notice stating with reasonable specificity the act(s) on which such
termination is premised within forty-five (45) days after the Covered Employee
first becomes aware of such act(s), (b) if such act(s) is curable, the Company
has not cured or remedied the act(s) within thirty (30) days after receipt of
such notice, and (c) the Covered Employee terminates his or her employment
within forty-five (45) days after so notifying the Company. If such act(s) is
curable and, if cured within such 30-day period, such act(s) shall not provide
the basis for a termination for “Good Reason”.

13



--------------------------------------------------------------------------------




“Material Breach” means an intentional act or omission by a Covered Employee
which constitutes substantial non-performance of the Covered Employee’s
obligations and causes material damage to the Company.


“Plan” means this BlueLinx Holdings Inc. Executive Severance Plan, as may be
amended and restated from time to time.


“Plan Administrator” means the Chief Executive Officer of the Company or such
other officer or committee designated by the Compensation Committee of the
Board. In the absence of any such designation, the Company’s Chief Executive
Officer shall act as the Plan Administrator.


“Qualifying Termination” means either (i) a termination of the Covered
Employee’s employment by the Company without Cause or (ii) a resignation of
employment by the Covered Employee for Good Reason, in each case, if the Covered
Employee executes and delivers a Release to the Company within the timeframe set
forth in the Release and it is not revoked within the time period permitted by
law.
    
“Release” means the written agreement between a Covered Employee and the
Company, in a form reasonably acceptable to the Company, by which a Covered
Employee releases any and all current and future claims, known or unknown,
against the Company and any of its Affiliates relating to or arising out of his
or her employment with the Company or any of its Affiliate and termination
thereof. A Release is valid only if it is delivered to the Company within the
timeframe set forth in the Release and it is not revoked within the time period
permitted by law.


“Restrictive Covenants” shall have the meaning set forth in Section 2.5 hereof.


“Salary” shall mean a Covered Employee’s annual rate of base salary as in effect
immediately prior to the Covered Employee’s Termination Date.


“Separation Benefits” shall mean the Severance Pay and other benefits to which a
Covered Employee may become entitled in accordance with the Plan.


“Severance Pay” shall mean the severance payments described in Section 3.1 to
which a Covered Employee may become entitled in accordance with the Plan.
   
“Termination Date” means the last day worked by a Covered Employee for the
Company or any of its Affiliates, as specified in the Release.

14



--------------------------------------------------------------------------------




EXHIBIT A


Chief Financial Officer
Senior Vice President
Chief Human Resources Officer



15

